DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Notice of allowance is in response to amendments and argument received February 14, 2022.  
	Claims 1 and 10 are amended.  Claims 1-5, 8-14, 17, and 18 are pending and are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has argued persuasively that the claims overcome the prior art of record as well as other available prior art.  Per the primary reference Terrazas et al., US PGPUB 2017/0091627 A1, Terrazas collects information, see pars 0034-0035, but does not teach 
receiving, from a user, a parcel selection of multiple real estate parcels identified by the user, the multiple real estate parcels including one or more features of interest to the user, wherein the one or more features of interest includes one or more user-desired characteristic associated with each real estate parcel, the one or more features of interest capable of being visually discernable through first imagery of the multiple real estate parcels;


Then, Terrazas, in teaching the limitations, does not teach a "selection" of a geographic area for constructing the customized predictive model, as persuasively argued by Applicant on page 13.  The selection, in a broadest reasonable interpretation of Applicant's claims in light of the specification, must be made by the user.
Applicant then persuasively argues that Gross does not teach the limitations above that the selections from the user are then used in the predictive model.  While Gross teaches under a broadest reasonable interpretation receiving a parcel selection…the parcel including one or more features of interest, Gross does not teach the limitation as amended:
receiving, from a user, a parcel selection of multiple real estate parcels identified by the user, the multiple real estate parcels including one or more features of interest to the user, wherein the one or more features of interest includes one or more user-desired characteristic associated with each real estate parcel, the one or more features of interest capable of being visually discernable through first imagery of the multiple real estate parcels;
Particularly, that the one or more features of interest capable of being visually discernable through first imagery of the multiple real estate panels.  This is because Gross, as persuasively argued by Applicant, teaches (particularly in par 098) that a user can "select" property, perhaps as a search function, through interests, but Applicant's claims are under a broadest reasonable interpretation to selecting real estate parcels 
Likewise, Sims, which, although teaches selecting a land parcel and arguably a land parcel of multiple land parcels, does not teach that the features of interest are in the land parcel and are visually discernable in the land parcels.  Therefore, Sims does not teach  
receiving, from a user, a parcel selection of multiple real estate parcels identified by the user, the multiple real estate parcels including one or more features of interest to the user, wherein the one or more features of interest includes one or more user-desired characteristic associated with each real estate parcel, the one or more features of interest capable of being visually discernable through first imagery of the multiple real estate parcels;
Further, the parcel selection is then not used to construct the customized predictive model.  Therefore, Sims does not teach all the elements of Applicant's limitations, either alone or in combination.  
Newly found prior art, Dawson, US PGPUB 2016/0371801 A1, teaches that properties can be selected, see par 080, "when a property is selected," (in reference to Figure 13), "other comparable properties int eh region can be displayed. This therefore teaches receiving, from a user, a parcel selection of multiple real estate parcels identified by the user.  However, all of the limitations regarding a "feature of interest" are not taught by Dawson because the feature of interest must be both a separate element 
Likewise, newly found prior art Childs, US PGPUB 2016/0217537 A1, teaches selecting a parcel (from multiple parcels) in a map, see par 050, and then changing information about the parcel.  See par 050.  However, Childs does not teach all the newly amended limitations in the independent claims, notably:
receiving, from a user, a parcel selection of multiple real estate parcels identified by the user, the multiple real estate parcels including one or more features of interest to the user, wherein the one or more features of interest includes one or more user-desired characteristic associated with each real estate parcel, the one or more features of interest capable of being visually discernable through first imagery of the multiple real estate parcels;

Therefore, the claims teach over the prior art referenced above and the prior art rejection is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689